We are gathered here as leaders of the global community, as we have done for the past 74 years, since the signing of the Charter of the United Nations in San Francisco. The United Nations has been a beacon of hope for those who yearn for freedom, independence, peace, decent livelihoods and dignified lives. It has been a daunting task to deliver on the hopes of all the world’s people. Although there have been shortcomings, we have avoided a return to the darkness that necessitated the birth of this Organization. Through multilateralism, we have consistently steered the world away from the precipice of calamity by placing a premium on peace.
Peace is a deep-rooted commitment to the principles of liberty, justice, equality and solidarity among all human beings. It is also a harmonious partnership of humankind with the environment. Those statements emanate from the International Congress on Peace in the Minds of Men, held more than 30 years ago at the initiative of UNESCO, when the people of the world anticipated a twenty-first century in which the ethos of international solidarity and harmony would reach a crowning moment.
Today, as we debate our theme, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, we see a need for introspection. Considering the realities of the world today, we must ask ourselves if we can eradicate poverty, act consequentially on climate change or achieve socioeconomic inclusion without peace. We must ponder those burning questions as we look ahead to celebrating the seventy-fifth anniversary of our Organization next year.
Mr. President, you hail from a sister country of ours whose principled and generous contribution to Africa’s decolonization process is unquestionable. I want to congratulate you and your country, the Federal Republic of Nigeria, on your unanimous election to the presidency of the General Assembly at its seventy-fourth session, and to assure you of Namibia’s support and cooperation during your tenure. I also want to express Namibia’s appreciation to your predecessor, Ms. Maria Fernanda Espinosa Garces, for her sterling stewardship of our Organization during her term of office.
I would like to commend the Secretary-General for his excellent stewardship of our Organization, which, under his able leadership, continues to be at the forefront of safeguarding the welfare and security of the people and nations of the world. The Sustainable Development Goals Report 2019, his detailed discussion of progress towards the implementation of the Sustainable Development Goals, indicates that poverty is still on the rise worldwide, compounded by multiple factors, including natural disasters. That threatens the economies of our nations and jeopardizes the aspirations of developing nations, exacerbating inequalities and plunging our people into further poverty and despair.
Despite those realities, Namibia is making inroads into eradicating poverty and reducing inequalities in income and wealth. Our Government allocates a high percentage of resources to the social sectors, including universal access to education and a highly subsidized health-care system, with the aim of reversing the effects of a skewed economy. Those investments have attained a measure of success. Within a period of 22 years, poverty in Namibia declined from a 70 per cent baseline to 18 per cent in 2016, with 400,000 of our citizens lifted out of poverty since our independence. According to the June 2017 World Bank report Does fiscal policy benefit the poor and reduce inequality in Namibia?, Namibia’s gradual decline in poverty is attributable to a targeted policy framework that includes “a well-developed programme of cash transfers to vulnerable segments of the population”. The administration of social safety nets has been a cornerstone of our multi-pronged fight against poverty.
Namibia remains one of the most unequal societies in the world, which attests to the deeply embedded structural nature of the problems we inherited from apartheid oppression. The status quo is not sustainable, and Namibia is taking steps to build a more inclusive society. At this juncture, I want to draw attention to the difficult situation that so-called higher-middle-income countries are encountering. That classification is based on a country’s gross domestic product, which in Namibia’s case, when divided by our small population, results in a high per capita income and our labelling as a rich country, ignoring the fact that a majority of our people, however, are still suffering from the hangover of apartheid. It is therefore a flawed formula that requires urgent reconsideration.
This year has brought the reality of climate change to the shores of every continent. We have witnessed numerous weather events around the world that have caused immense destruction and human suffering. We want to express our solidarity with all the people whose lives have been upended by these adverse events. Namibia is currently in a state of emergency owing to a severe, widespread and prolonged period of drought that has had a damaging effect on the livelihoods of our people. I declared the emergency, and I would like to thank all the countries that have responded and come to our assistance. With that in mind, Namibia hereby reiterates its commitment to the implementation of the Paris Agreement on Climate Change. The principle of common but differentiated responsibilities should guide our commitment to tackling global environmental challenges.
In the quest for global peace, the African Union (AU) and the United Nations are solid partners in conflict resolution. That cooperation has helped to silence the guns in many parts of Africa. Those efforts are informed by our understanding that without peace our ability to realize the African Union’s Agenda 2063 and the recently launched African Continental Free Trade Area will be undermined.
We cannot talk about leaving no one behind when we live in a world in which the people of the Western Sahara and Palestine have indeed been left behind. Informed by the anti-colonial struggle in our region and the international solidarity extended to us during our struggle, the Southern African Development Community convened a solidarity conference in March in South Africa for the Polisario Front and the people of Western Sahara, at which we reiterated our unwavering commitment to the people of Western Sahara’s right to self-determination and freedom. Similarly, the people of Palestine have a fundamental right to self-determination and independence. We must achieve a just, lasting and comprehensive peace between the Israelis and the Palestinians, with the establishment of two States that coexist in an atmosphere of peace and security.
With regard to Cuba, we are disappointed that we have regressed from the thawing of relations that we witnessed a few years ago. We renew our call for the lifting of the outdated economic and financial embargo on Cuba and further call for lifting the sanctions on Zimbabwe, in support of its pursuit for economic development, unity and prosperity. We also want to express our solidarity with the Government and the people of Venezuela and to commend the Kingdom of Norway’s mediation efforts in that regard.
The seventy-fifth anniversary of the United Nations next year will present an opportunity for concluding the reform of the Security Council. In order to reposition the Council to effectively address the new and emerging challenges of international peace and security, we must conclude the intergovernmental negotiation process. In that regard, Namibia reiterates the African common position on Security Council reform, as articulated in the Ezulwini Consensus and the Sirte Declaration, and extends its appreciation to the Member States that have embraced it.
I have a deeply held conviction that inclusivity spells harmony, while exclusivity spells conflict. If we exclude one group or one race, there will be conflict, and if we are inclusive in governance and other areas, there will be harmony. We therefore cannot afford to leave out the majority of the world’s population in our pursuit of prosperity. Without the full involvement of women and young people, we are missing an opportunity to accelerate progress towards the Sustainable Development Goals. It is that understanding that guides Namibia’s commitment to reaching gender parity at the highest levels of governance and leadership. I want to state from this rostrum that following our upcoming elections on 27 November, we hope that our Parliament, which is currently 47 per cent women, will reach a 50/50 gender balance. Moreover, as I hope to be re-elected and form a new Government, I also want to say from this rostrum that my Cabinet will also have to achieve a 50/50 percentage. We are approaching the twentieth anniversary of resolution 1325 (2000) on women and peace and security, which was originally adopted under Namibia’s presidency of the Security Council (see S/PV.4208). As we prepare to assess the implementation of the women and peace and security agenda, we welcome the increased participation of women in United Nations and AU peacekeeping operations.
A few days ago, young people converged here to demand consequential climate action that can safeguard the planet. They presented innovative ideas and expressed their desire and commitment to spearheading the process of finding lasting solutions to this existential threat. Their actions reflect their concern for the future of this planet. The process of finding solutions must be inclusive in order to leverage the participation of young people. We heed the call of those young people. The future is in their hands. Next year we will gather here to commemorate the seventy-fifth anniversary of the establishment of this global parliament of the people. It is my hope that the outcomes of those deliberations will galvanize concrete efforts to arrest and reverse the existential threat of climate change. Namibia is a country that can attest to the effects of climate change, as it is indeed a reality in our country. Let us draw inspiration from the poignant words of Martin Luther King, Jr., who said, “If we are to have peace on earth, our loyalties must ... transcend our race, tribe, class and our nation; and this means we must develop a world perspective.”
We have a responsibility to establish a world that transcends racism, tribalism and nationalism. We must bequeath to our children a world that is more peaceful, inclusive and prosperous, a world in which they can access opportunities to employ their gifts and talents, each according to his or her ability. The future hinges on their participation, and we must ensure that they are no longer on the fringes of decision-making, but instead at the forefront in galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion.
In conclusion, as I have said, the future is in the hands of our young people. They should not attack us, because we are working together, as we are doing now. We are taking care of this world in order to leave it in their good hands.
